                        Case 20-10343-LSS                 Doc 5559           Filed 07/12/21           Page 1 of 4

                                     IN THE UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                                Chapter 11

In re:

BOY SCOUTS OF AMERICA AND                                                       Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1

                                        Debtors.
                                                                                (Jointly Administered)


                                     AFFIDAVIT OF SUPPLEMENTAL SERVICE

       I, Randy Lowry, depose and say that I am employed by Omni Agent Solutions (“Omni”), the
claims and noticing agent for the Debtors in the above-captioned chapter 11 cases.

       On July 8, 2021, at my direction and under my supervision, employees of Omni Agent Solutions
caused true and correct copies of the following documents to be served via the method set forth on the
Service List attached hereto as Exhibit A:

         Second Amended Notice of Hearing to Consider Approval of Disclosure Statement and
          Solicitation Procedures for the Third Amended Chapter 11 Plan of Reorganization for Boys
          Scouts of America and Delaware BSA, LLC [Docket No. 5463].

         Fourth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
          Delaware BSA, LLC [Docket No. 5484].

         Amended Disclosure Statement for the Fourth Amended Chapter 11 Plan of Reorganization
          for Boy Scouts of America and Delaware BSA, LLC [Docket No. 5485].

         Notice of Filing of Redlines of Fourth Amended Plan and Amended Disclosure Statement to
          the Fourth Amended Plan [Docket No. 5486].

         Notice of Depositions [Docket No. 5487].

         Notice of Filing of Revised Proposed Solicitation Procedure Order [Docket No. 5488].

         Notice of Filing of Revised Proposed Confirmation Scheduling Order [Docket No. 5489].




1The Debtors in the chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification number, are as follows: Boy
Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas
75038.
Case 20-10343-LSS   Doc 5559   Filed 07/12/21   Page 2 of 4
Case 20-10343-LSS   Doc 5559   Filed 07/12/21   Page 3 of 4

                    EXHIBIT A
                                      Case 20-10343-LSS                Doc 5559               Filed 07/12/21    Page 4 of 4
                                                                              Exhibit A
                                                                               Service List
                                                                        Served as set forth below

           Description                                    Creditor                            Attention                   Email          Method of Service
The JFHA Claimants             Jaes F. Hummphreys & Associates, L.C.      James A. McKowen                jmckowen@jfhumphreys.com   Email




In re: Boy Scouts of America
and Delaware BSA, LLC
Case No. 20‐10343                                                               Page 1 of 1
